 1   Albert N. Kennedy, OSB No. 821429 (Lead Attorney)
        Direct Dial: 503.802.2013
 2      Facsimile: 503.972.3713
        E-Mail:      albert.kennedy@tonkon.com
 3   Timothy J. Conway, OSB No. 851752
        Direct Dial: (503) 802-2027
 4      Facsimile: (503) 972-3727
        E-Mail:      tim.conway@tonkon.com
 5   Michael W. Fletcher, OSB No. 010448
        Direct Dial: (503) 802-2169
 6      Facsimile: (503) 972-3867
        E-Mail:      michael.fletcher@tonkon.com
 7   Ava L. Schoen, OSB No. 044072
        Direct Dial: (503) 802-2143
 8      Facsimile: (503) 972-3843
        E-Mail:      ava.schoen@tonkon.com
 9   TONKON TORP LLP
     888 SW Fifth Avenue, Suite 1600
10   Portland, OR 97204-2099

11           Attorneys for Debtors

12

13                               UNITED STATES BANKRUPTCY COURT
14                                       DISTRICT OF OREGON
15
     In re                                                       Case No. 19-62584-pcm11
16                                                               LEAD CASE
     NORPAC Foods, Inc. [TIN 9330],
17   Hermiston Foods, LLC [TIN 3927], and                        (Jointly Administered with Case
     Quincy Foods, LLC [TIN 7444],                               Nos. 19-33102-pcm11 and
18                                                               19-33103-pcm11)
                              Debtors.
19                                                               MOTION TO RESCHEDULE
                                                                 HEARING ON DEBTORS’ MOTION
20                                                               TO REJECT COLLECTIVE
                                                                 BARGAINING AGREEMENTS
21

22                    Pursuant to LBR 7007-1(c) made applicable by LBR 9013-1, Debtors hereby

23   request a rescheduled and expedited hearing on their Motion to Reject Collective Bargaining

24   Agreements (“Motion to Reject”) [ECF No. 242]. Debtors’ counsel has conferred with counsel

25   for Teamsters Local Unions 324, 670, and 760 (“Teamsters Locals”) but has been unable to

26   reach agreement on rescheduling the hearing.

Page 1 of 2 - MOTION TO RESCHEDULE HEARING ON DEBTORS’ MOTION TO REJECT
              COLLECTIVE BARGAINING AGREEMENTS
                                                  Tonkon Torp LLP
                                              888 SW Fifth Ave., Suite 1600
                                                   Portland, OR 97204
                                                     503.221.1440
                            Case 19-62584-pcm11           Doc 546             Filed 01/13/20
 1                  Debtors’ Motion to Reject Collective Bargaining Agreements was filed on

 2   October 14, 2019 [ECF No. 242]. Objections were due on or before October 25, 2019.

 3   Teamsters Locals filed their response on October 25, 2019 [ECF No. 301]. No other responses

 4   or objections have been filed.

 5                  The final hearing on the Motion is scheduled for February 12, 2020.

 6                  On January 10, 2020, Teamsters Locals filed an objection to Debtors’ Motion for

 7   Authority to Sell Property to Lineage Master RE, LLC (“Lineage”). Teamsters Locals want the

 8   closing of the sale to Lineage to be conditioned on compliance by Debtors with Section 1113 of

 9   the Bankruptcy Code. As set forth in Debtors’ Response to Teamsters Local Unions’ Limited

10   Objection to Debtors’ Notice of Intent to Sell Real or Personal Property [ECF No. 545], Debtors

11   have complied with Section 1113 of the Bankruptcy Code. Debtors will present evidence of

12   their compliance at the hearing scheduled for January 14, 2020. The sale to Lineage is crucial to

13   Debtors’ ability to pay all of their secured creditors and confirm a plan of reorganization that will

14   enable Debtors to make distributions to unsecured creditors. Any delay in the closing will cause

15   harm to Debtors and the estate.

16                  Debtors hereby move this Court for an Order rescheduling the hearing currently

17   scheduled for February 12, 2020 to the earliest available date.

18                  DATED this 13th day of January, 2019.

19                                                   TONKON TORP LLP
20

21                                                   By /s/ Albert N. Kennedy
                                                        Albert N. Kennedy, OSB NO. 821429
22                                                      Timothy J. Conway, OSB No. 851752
                                                        Michael W. Fletcher, OSB No. 010448
23                                                      Ava L. Schoen, OSB No. 044072
                                                        Attorneys for Debtors
24

25

26
Page 2 of 2 - MOTION TO RESCHEDULE HEARING ON DEBTORS’ MOTION TO REJECT
              COLLECTIVE BARGAINING AGREEMENTS
                                                    Tonkon Torp LLP
                                                888 SW Fifth Ave., Suite 1600
                                                     Portland, OR 97204
                                                       503.221.1440
                          Case 19-62584-pcm11               Doc 546             Filed 01/13/20
  EXHIBIT 1
PROPOSED FORM OF ORDER




Case 19-62584-pcm11   Doc 546   Filed 01/13/20
                          UNITED STATES BANKRUPTCY COURT

                                  DISTRICT OF OREGON

In re                                                     Case No. 19-62584-pcm11
                                                          LEAD CASE
NORPAC Foods, Inc. [TIN 9330],
Hermiston Foods, LLC [TIN 3927], and                      (Jointly Administered with Case
Quincy Foods, LLC [TIN 7444],                             Nos. 19-33102-pcm11 and
                                                          19-33103-pcm11
                       Debtors.
                                                          ORDER GRANTING MOTION FOR
                                                          RESCHEDULED HEARING ON
                                                          DEBTORS’ MOTION TO REJECT
                                                          COLLECTIVE BARGAINING
                                                          AGREEMENTS

              THIS MATTER came before the Court on January 14, 2020 and good cause

appearing therefor;

              IT IS HEREBY ORDERED that the final hearing on Debtors’ Motion to Reject

Collective Bargaining Agreements is scheduled for _______________, 2020.

                                               ###




Page 1 of 2 - ORDER GRANTING MOTION FOR RESCHEDULED HEARING ON DEBTORS’
              MOTION TO REJECT COLLECTIVE BARGAINING AGREEMENTS
                                           Tonkon Torp LLP
                                       888 SW Fifth Ave., Suite 1600
                                            Portland, OR 97204
                                              503.221.1440
                      Case 19-62584-pcm11          Doc 546             Filed 01/13/20
I certify that I have complied with the requirements of LBR 9021-1(a).

Presented by:

TONKON TORP LLP



By
      Albert N. Kennedy, OSB NO. 821429
      Timothy J. Conway, OSB No. 851752
      Michael W. Fletcher, OSB No. 010448
      Ava L. Schoen, OSB No. 044072
      888 S.W. Fifth Avenue, Suite 1600
      Portland, OR 97204-2099
      Telephone: 503-221-1440
      Facsimile: 503-274-8779
      E-mail:      al.kennedy@tonkon.com
                   tim.conway@tonkon.com
                   michael.fletcher@tonkon.com
                   ava.schoen@tonkon.com
      Attorneys for Debtors

cc:      List of Interested Parties




Page 2 of 2 - ORDER GRANTING MOTION FOR RESCHEDULED HEARING ON DEBTORS’
              MOTION TO REJECT COLLECTIVE BARGAINING AGREEMENTS
                                             Tonkon Torp LLP
                                         888 SW Fifth Ave., Suite 1600
                                              Portland, OR 97204
                                                503.221.1440
                      Case 19-62584-pcm11            Doc 546             Filed 01/13/20
